1/ cY--/..!;; - 03
3/11/2015

        TEXAS, DEPARTMENT OF !CRIMINAL JU$TICE
                                                                                  TDCJ Offender Details

                                                                                                 [iii TDCJ Home    a   New Dffende1· Se<wch




   Offender Information Details
   I Return .to Search Jist I

   SID Number:                                                               03237984

   TDCJ Number:                                                              00548063

   Name:                                                                     YANCY,CHARLES ERIC                                               •
   Race:                                                                     w
   Gender:                                                                   M

   DOB:                                                                      1965-12-02

   Maximum Sentence Date:·                                                   2016-04-20

   Current Facility:                                                         FORMBY

   Projected Release Date:                                                   2016-01-28

   Parole Eligibility Date:                                                  2014-01-28

   Offender Visitation Eligible:                                             YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                Offender is not scheduled for release at
                                                                          this time.

   Scheduled Release Type:                                                Will be determined when release date is
                                                                          scheduled.

   Scheduled Release                                                      Will be determined when release date is
   Location:                                                              scheduled.



   ·, ;Parole .Review Information
   Offense History:
   I Offei1se                                                             Sentence                        Case
http://offender .tdcj .state. tx.us/OffenderSearchloffenderDetai l.action?sid=03237984                                                        1/2
3/11/2015                                                                         TDCJ Offender Details

         Date                           Offense                               Date         County           1\lo.     Sentence (YY •
                                                                I   '
                                                                                                                         MM-DD)

                                                                                                          F-90-066-
      1989-11-07                          THEFT                            1990-04-06       DENTON                       18-00-00
                                                                                                              B

                                                                                                            F-89-
      1989-10-31                CREDIT CARD ABUSE                          1990-04-06       DENTON                       18-00-00
                                                                                                           1083-B

                            TAMP W/GOVT RCD W/INT
      2011-02-25                                                           2011-04-05      TARRANT 1231353D               2-00-00
                                 DEFRD/HARM

                          FRAUD USE/POSS ID INFO U/5
      2011-03-21                                                           2011-05-10      TARRANT 1236825D               2-00-00
                                    ITEM

                       FRAUD USE/POSS IDENT INFO U/5
      2014-01-28                                                           2014-03-07      TARRANT 1357752D               2-00-00
                                   IT
                                                                                                                                     I   I
                                                                                                                                         I
      2014-01-28        FORGE POSS CHECK WIT PASS                          2014-03-07      TARRANT 1357753D               2-00-00        I
                                                                                                                                         I
                           TAMPER GOVERN RECORD
      2014-01-28                                                           2014-03-07      TARRANT 1357750D               2-00-00 'I
                               DEFRAUDHAR
                                                                                                                                     I


   I Return to Search list I


                                                                                                                                    i!
   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or bther
   information regarding an offender.                       .                                  1:

                                                                                                                                         1

   For questions and comments, you may contact the Texas Department of Criminal Justic_ e, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and law                                         1




   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.                                                          1:   ·

                                                                                             I'
                                                                                                           ,                        I·

                                                   New Offender Search                   TDCJ Home Page




                                                                                                                                    I!
                                                                                                                                    j,
                                                                                                                                    !:·
                                                                                                                                    i




http://offender .tdcj .state.tx.us/OffenderSearchloffenderDetai l.action?si d=03237984                                                       2/2